Citation Nr: 1507845	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-15 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for prostate cancer as secondary to service-connected prostatitis.  

3.  Entitlement to a temporary total rating (TTR) based on treatment for prostate cancer.  

4.  Entitlement to a rating in excess of 50 percent for schizophrenia.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to May 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

A March 1, 2013, letter from the Veteran raises the issue of entitlement to special monthly compensation based on his spouse's need for aid and attendance of another person.  This matter is referred to the AOJ for action deemed appropriate.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims on appeal.  

Initially, as to the claim of service connection for a heart disorder, the RO denied the claim in November 2014.  Shortly thereafter, the Veteran submitted a statement wherein he disagreed with the denial.  Thus, a timely notice of disagreement (NOD) with that denial has been submitted.  However, a statement of the case (SOC) has not been sent to the Veteran regarding this issue.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims indicated that in a case in which a veteran expressed disagreement in writing with a decision by an AOJ and the AOJ failed to issue an SOC, the Board should remand the matter for issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  Thus, this issue must be remanded.  

The additional issues on appeal must also be remanded.  As to the claim of service connection for prostate cancer as secondary to service-connected prostatitis, the Veteran's representative has expressed dissatisfaction with the August 2009 VA examination addressing the etiology of the prostate cancer.  Specifically, it was noted that this examination was conducted by a nurse practitioner and not by a medical doctor.  Her opinion did not support the Veteran's claim.  She specifically noted that her review of current literature did not support that prostatitis was a cause of prostate cancer.  

The representative points out that medical treatise evidence as obtained from the internet has now been submitted in direct contradiction with the nurse practitioner's statement.  The Board's review of these documents reflects that prostatitis is noted to be a risk factor for prostate cancer.  An additional examination is in order, with an opinion which discusses the significance of this evidence.  

As to the issue of entitlement to a TTR based upon the need for convalescence due to treatment for prostate cancer, this claim is inextricably intertwined with the Veteran's claim for service connection for prostate cancer as secondary to prostatitis.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of service connection for prostate cancer as secondary to prostatitis must be addressed by the AOJ before the Board renders a decision on the TTR claim, as there can be no such evaluation if the issue is not service connected.  Additionally, if service connection is granted, the RO may already include the TTR in the overall evaluation of the severity of that condition if it is supported by the record, thereby rendering moot any separate issue on appeal.  As such, no decision can be made on the TTR until the issue of service connection is first resolved.  

As to the claim of entitlement to a rating in excess of 50 percent for schizophrenia, the Veteran asserts that his condition has worsened.  The Veteran's psychiatric disorder was last examined over 4 years ago in August 2010.  A more contemporaneous VA examination should be scheduled on remand.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281 (1993); VAOPGCPREC 11-95.  

As for entitlement to a TDIU, the critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  If service connection is granted for a heart disorder, disability resulting therefrom must be considered when deciding the TDIU.  Thus, the TDIU issue is inextricably intertwined with the service connection heart disorder issue and must also be remanded.  

Additionally, service connection has been established for schizophrenia, rated currently as 50 percent disabling; chronic prostatitis, rated as 10 percent disabling; and hemorrhoids, rated as noncompensable.  The combined disability rating, currently, is 60 percent, and clearly does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a) (2014).  

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) (2014) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran was working at the time of the April 2014 personal hearing, but only two days a week, and his attorney representative stated that he might have to quit due to the increasing symptoms associated with his prostate condition and schizophrenia.  

VA has the duty to supplement the record by obtaining an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26 (2014), including issuance of an SOC, so that the Veteran may have the opportunity to complete an appeal on the issue of entitlement to service connection for a heart disorder (if he so desires) by filing a timely substantive appeal.  

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already of record should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

3.  After the above has been completed to the extent possible, forward the Veteran's claims file to an appropriate VA physician for review.  After reviewing the record, the examiner is asked to respond to the following: 

a. For the prostate cancer disability: (1) Is it more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the Veteran's diagnosed prostate cancer had its onset in service or is otherwise related thereto?  Please explain the reasons for the conclusions.  

(2) If it is less likely of service onset or otherwise related thereto, is it more likely, less likely, or at least as likely as not that the Veteran's service-connected prostatitis caused the Veteran's prostate cancer?  Please explain the reasons for the conclusions and address the medical treatise evidence of record.  

(3) If less likely caused by the service-connected prostatitis, is the Veteran's prostate cancer permanently worsened beyond normal progression (aggravated) by the service-connected prostatitis?  If the physician concludes that prostate cancer is aggravated by the prostatitis, he/she should attempt to determine the baseline level of disability prior to the aggravation and quantify the degree of aggravation caused by the service-connected prostatitis.  

b.  If the physician cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

4.  Following completion of the development requested in paragraph 2, above, schedule the Veteran for a VA psychological examination to determine the current level of occupational and social impairment due to the service-connected paranoid type schizophrenia.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected schizophrenia should be reported in detail.  A Global Assessment of Functionality (GAF) score attributable solely to the schizophrenia should be assigned and the import of that score should be discussed as it pertains to social and occupational functioning.  

5.  Following the development requested in paragraphs 2 through 4, above, schedule the Veteran for a VA examination in connection with his claim for a TDIU.  The claims folder must be reviewed in conjunction with the examination.  

The examiner is to determine the extent to which all of the Veteran's service-connected disabilities affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.  Thus, the examiner must be advised of all service-connected disabilities prior to rendering his/her opinion on the issue of employability.  Age and nonservice-connected disabilities should not be mentioned/discussed.

A complete rationale for all opinions expressed must be provided.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

7.  The AOJ should review the examination reports obtained to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

